Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of Applicant’s amendments filed 26 February 2021, previous rejection of claims 7, 18, 19, and 20 under 35 U.S.C. 112(b) regarding the density of fibers is hereby withdrawn.
Applicant’s arguments filed 26 February 2021, see Remarks pages 6-7, regarding the rejection of claim 20 under 35 U.S.C. 112(b) regarding the recitation of “one main surface of the pressure sensitive adhesive layer” have been fully considered and are persuasive.  Therefore, the rejection of claim 20 under 35 U.S.C. 112(b) is hereby withdrawn.
Applicant’s arguments filed 26 February 2021, see Remarks page 7, regarding the rejection of claim 21 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  Claim 21 recites “the shortest distance between the main surface of the fibrous sheet and the main surface of the pressure sensitive adhesive layer on the opposite side from the substrate is at least about 100 µm” and “the shortest distant between the main surfaces of the fibrous sheet and both main surfaces of the pressure sensitive layer is about 100 µm or less.”  The first limitation can be restated as “the thickness of pressure sensitive adhesive above the fibrous sheet on the side opposite the substrate is at least about 100 µm”.  Applicant’s assertion that the second limitation refers to the shortest distance between either of the main surfaces of the fibrous sheet and the main surfaces of the psa layer (see Remarks, page 7) is incorrect.  The claimed limitation does not recite nor imply “either”.  As written, the claimed limitation refers to the distance between the main surfaces, i.e. both main surfaces, of the fibrous sheet and both main surfaces of the psa layer.  In other words, the distance from one surface of the fibrous sheet to both surfaces of the psa layer must be about 100 µm or less, and the distance from the other surface of the fibrous sheet to both surfaces of the psa layer must be about 100 µm or less.  This limitation is .
Applicant’s arguments filed 26 February 2021 regarding the rejection of claim 24 under 35 U.S.C. 102(a)(1) have been fully considered but they are not found persuasive.  Applicant argues that the structure taught by Traser having a fibrous sheet between two identical PSA layers is not structural similar to that of the claimed invention wherein a fibrous sheet is disposed within a PSA layer (Remarks, pages 8 and 9).  As discussed in paragraph 13 of the Office action mailed 8 October 2020, Traser teaches that the PSA layers penetrate the reinforcement layer and bond together (see Traser, page 10, lines 16-22).  Two PSA layers of identical composition that have penetrated a fibrous reinforcement layer and bonded together would be structurally indistinguishable from the claimed fibrous sheet embedded within a PSA layer.  Therefore, Traser teaches the claimed structure.
Applicant’s arguments filed 26 February 2021 regarding the rejection of claims 1-7, 9-12, and 18-21 under 35 U.S.C. 103 have been fully considered but they are not found persuasive. Applicant argues that the structure taught by Traser having a fibrous sheet between two identical PSA layers is not structural similar to that of the claimed invention wherein a fibrous sheet is disposed within a PSA layer (Remarks, pages 9 and 10).  As discussed in paragraph 16 of the Office action mailed 8 October 2020, Traser teaches that the PSA layers penetrate the reinforcement layer and bond together (see Traser, page 10, lines 16-22).  Two PSA layers of identical composition that have penetrated a fibrous reinforcement layer and bonded together would be structurally indistinguishable from the claimed fibrous sheet embedded within a PSA layer.  Therefore, Traser teaches the claimed structure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783